DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on February 24, 2021.  Claims 5 and 10 have been cancelled.  Claims 1-4, 6-9, and 11 are currently pending and under examination.
Withdrawal of Rejections
The rejection of claims 1-9 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,377,812 B2 is withdrawn based on the approval of a terminal disclaimer.
The rejection of claims 1-9 and 11 under 35 U.S.C. 103 as being unpatentable over Van Urk et al. (U.S. Patent 7,993,877 B2) and Ohya et al. (EP 065736 B1; IDS document) is withdrawn based on the amendment to the claims and the remarks filed on February 24, 2021.

Allowable Subject Matter
Claims 1-4, 6-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the process as currently claimed is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656